Title: To Thomas Jefferson from James Anderson, 28 September 1792
From: Anderson, James
To: Jefferson, Thomas



Sir
Paris 28 September 1792.

By the recommendation of Major Mountflorance I am induced to address you.
I am a native of Charles town South Carolina, and not unknown to The Honble Mr. Bingham, Mr. Harrison, Mr. Hayfeild Connyingham, and many other Gentlemen in Philadelphia, and to whom I have already wrote, requesting of them to procure for me an appointment in France, under the government of the United States of America.
I propose to remain in Paris this winter for the sole purpose of acquiring more of the French language than what I already know.
I will candidly acknowledge Sir, that I have been unfortunate in the earlier part of my life in the commercial line, by the capture of the Island of St: Eustatius and other events, which I could not guard against, but I will be bold to declare, that my heart is uncorrupted: if then in your goodness Sir, you will deign to honor me with the smallest attendtion, I pledge my honor to you Sir and my country, that I will endeavour to merit any appointment which you may please to bestow upon me.
I have never forfeited the protection of my country, which is very dear to me by any political act, and when I had the power I always gave proofs, that I merited the birthright of an American.
I am known to Mr. Short and had the honor to dine three or four times with him, before that Gentleman left Paris for Holland.

Mr. Mountflorance will I flatter myself Sir, be able to give you satisfactory answers, to any enquiries which you may please to make. With the greatest Respect I have the honor to be, Sir Your most ob hble St.

James Anderson

